BROSKY, Judge,
concurring.
I agree with the majority that the case requires a remand for resentencing consequently, I concur in the majority’s decision. However, I do not agree with much of what is implied in the majority’s opinion, thus, I write separately to voice my views.
My first disagreement comes with the majority’s assertion that an appellant’s claim of excessiveness of sentence does not raise a substantial question enabling the granting of allowance of appeal. I do not dispute the existence of authority for the majority’s statement. The case they cite, Commonwealth v. Cruz-Centeno, 447 Pa.Super. 98, 668 A.2d 536 (1995)1, indeed states precisely this. My concern comes from the fact that this authority exists despite the fact that as early as 1985 cases have been remanded to the sentencing court, and an abuse of discretion has been found, for imposing sentences which were found to be “manifestly excessive.” See, Commonwealth v. Smart, 387 Pa.Super. 518, 564 A.2d 512 (1989); Commonwealth v. Simpson, 353 Pa.Super. 474, 510 A.2d 760 (1986); and Commonwealth v. Parrish, 340 Pa.Super. 528, 490 A.2d 905 (1985). Consequently, statements such as the one recited by the majority should never, in my opinion, have been written in decisions of this court absent the overruling of the above precedent by our Supreme Court or this court sitting en banc. Furthermore, since the sentencing guidelines were passed to promote relative uniformity in sentences and imposition of “fair sentences,” it follows that an assertion that a sentence was manifestly excessive, despite sounding quite boilerplate, would raise a colorable claim that the fundamental norms of the sentencing process had been compromised or subverted.
My second disagreement is the suggestion that the imposition of a sentence outside of the guidelines is beyond rejection as long as the court states its reasons for the sentence on the record and the sentence is within the statutory limits for that crime’s classification. The majority states that the sentencing court is permitted to deviate from the sentencing guidelines but must place its reasons on the record for doing so. Nowhere does the majority even suggest that the court’s reasoning for going outside the guidelines, and its sentence, are subject to rejection by the appellate courts if the appellate court concludes that the reasons cited for deviation do not justify the departure.
I realize the majority is again only including commonly recited language. I further realize that the exact impact that the sentencing guidelines have on the sentencing court’s discretion has not been definitively stated by our Supreme Court. Nevertheless there exists authority for an appellate rejec*1088tion of a statutorily “legal” sentence due to the appellate court’s belief that the factors cited by the sentencing court do not justify the departure from the guidelines,2 and, 42 Pa.C.S.A. § 9781(c)(3) obligates the appellate court to vacate and remand where a sentence outside the guidelines is imposed and the sentence is unreasonable. Further, reason suggests that appellate courts must not only review but also reject the sentencing court’s action where appropriate if the guidelines are to have any true viability. Otherwise, sentencing courts could easily avert the guidelines by sentencing outside them and simply reciting boilerplate reasons for the deviation.3 Since the guidelines were passed, in large part, to promote uniformity in sentencing throughout the Commonwealth; and since it was recognized by the legislature that doing so would require some limiting of the sentencing court’s discretion,4 we must assume that the sentencing court’s decision to sentence outside the guidelines is subject to appellate scrutiny and rejection if the appellate court believes that the reasons cited do not justify the sentence imposed. Otherwise, as we stated in Smart, appellate review would become a “mockery and a sham if all sentences were routinely affirmed under the guise of discretion of the trial court.” Smart, supra.
Turning to the present case, the guidelines called for a standard range sentence of non-confinement to three months imprisonment. The aggravated range called for a sentence of three to six months imprisonment. The court departed from the guidelines and sentenced appellant to twelve months to two years imprisonment, which was the maximum sentence allowed by law and twice the upper end of the aggravated range. Although I would not go so far as to suggest that sentencing courts are never justified in departing from the guidelines, I believe that rather extraordinary circumstances need to be present to allow this action under the current sentencing scheme.
The reason for this posture, although it should be somewhat obvious, is that the guidelines are designed to take into account the inherent egregiousness of the crime in question while designating the appropriate punishment for the majority of the criminal actions that constitute that crime. By this I mean that the sentencing commission was well aware of the elements of the various crimes covered in the guidelines and what conduct constituted a commission of the offense. The sentencing commission then designated what it deemed to be appropriate punishment for that criminal conduct by designating an offense gravity score.5 The commission did not simply pick numbers out of a hat and match them up with certain crimes. Human nature being as it is, it is doubtful that the sentencing commission could assign an average punishment for criminal conduct that would satisfy all. Some would undoubtedly deem the guidelines too lenient while others might find them too harsh. Nevertheless, to effectuate the policy behind the guidelines it is necessary that such personal viewpoints be put aside.
Of course, this is not to say that deviation from the guidelines is never warranted. There are indeed times when a particular conduct that constitutes an offense might be thought of as considerably more (or less) *1089egregious than the conduct normally associated with the definition of the offense so as to justify going outside the guidelines. Or there may exist other factors which would justify a departure from the guidelines. However, the greater objective of uniformity in sentencing suggests that this should be the exception rather than the rule and that the standard range sentence should be presumed to be the appropriate punishment for the conduct normally associated with the crime in question. Further, it appears clear that in many instances where this practice occurs the particular facts of the crime are not so unusual as to require deviation from the guidelines. Rather, more often it simply represents a situation where the particular sentencing judge believes that the guidelines do not provide sufficient punishment for the criminal conduct in question. Allowing a sentencing departure for such reasons completely defeats the general purpose of the guidelines.
Given the goal of promoting a greater statewide uniformity of sentences I believe the guidelines, properly applied, would yield a “Bell Curve” type of distribution of sentences with the fat part of the Bell being the standard range. The vast majority of cases would be sentenced in the standard range, a smaller percentage would be sentenced in the aggravated and mitigated ranges and the rare case would be sentenced outside the guidelines on either side. Our appellate review, while being reasonably deferential, should reflect the larger goal behind the passage of the guidelines and scrutinize those cases where the appellant has been sentenced in the aggravated and mitigated ranges. An even more heightened scrutiny would be required where, as here, the court departs from the guidelines altogether to ensure that the purpose behind the sentencing guidelines is being served and the offender is being given a sentence contemplated within the guidelines and not simply one which appeals to the individual sense of justice held by the sentencing agent. In this respect the sentencing court, although entrusted to faithfully implement the guidelines and given a fair degree of discretion to accomplish this task, must not substitute its own sense of fair punishment for that of the Legislature/Sentencing Commission’s.
Since the sentence in the present case is being vacated and the case is being remanded for resentencing, there is no need for me to discuss whether or not the factors presented here are such that would allow such a considerable departure from the sentencing guidelines. Nevertheless, upon remand I would urge the sentencing court to take the above commentary into consideration while fashioning a sentence consistent with the policies behind the sentencing guidelines.

. If the majority's authority is checked back to its origin, it appears that this popular little recitation is neither well supported nor on solid legal footing. Cruz-Centeno cites Commonwealth v. Jones, 418 Pa.Super. 93, 613 A.2d 587 (1992)(en banc), for authority. Jones, an en banc case, simply cites to Commonwealth v. Mobley, 399 Pa.Super. 108, 581 A.2d 949 (1990), without any additional analysis. Mobley similarly cites to Commonwealth v. Dungan, 372 Pa.Super. 323, 539 A.2d 817 (1988). Commonwealth v. Dungan, was authored by Judge Tamilia who wrote for the panel in Commonwealth v. Simpson which, as stated previously, found a sentence manifestly excessive. Thus, it seems doubtful that the Dun-gan panel meant to hold that a claim of manifest excessiveness could never be found to raise a substantial question for purposes of allowance of appeal.
Indeed, Dungan does not hold that a claim of excessiveness is per se insufficient to raise a substantial question for purposes of granting allowance of appeal. Dungan examined the claim in the context of the facts of that case and concluded that the imposition of consecutive sentences under the facts of that case did not result in an excessive sentence and, therefore, did not raise a substantial question that the sentence was improper. In reality, Dungan appears to indeed examine the appropriateness of the sentence rather than decline review. The panel’s choice of terminology is perhaps unfortunate; however, the case certainly does not appear to suggest that such a claim should never be reviewed. From this genesis, we have created a neat little recitation which would appear to automatically deny review of any claim of excessiveness without ever examining the merits of this legal rule. This may promote expediency but it is not sound appellate jurisprudence.


. See, Commonwealth v. Gause, 442 Pa.Super. 329, 659 A.2d 1014 (1995); Commonwealth v. Smart, 387 Pa.Super. 518, 564 A.2d 512 (1989); Commonwealth v. Simpson, supra.; and Commonwealth v. Parrish, supra.


. We recognized, in Gause, supra, that such an action on the part of the sentencing judge was tantamount to a substitution of his or her own sense of just punishment for that of the legislature's and sentencing commission's.


. See, Commonwealth v. Gause, supra, and Commonwealth v. Chesson, 353 Pa.Super. 255, 509 A.2d 875 (1986), for a discussion of these concepts.


.In this respect, the statutory limits are a considerably less relevant guide to appropriate punishment than are the guidelines. The statutory máximums are a generic classification in which dozens of offenses may be grouped while the offense gravity score is a specific designation of the gravity of a more particular criminal conduct. The statutory limits are most likely designed to allow for extraordinary punishment for the most egregious scenarios which could constitute the specific offense. There is no indication they are meant to provide appropriate punishment for the more "routine” versions of a particular offense.